 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT COU T [N~~ 2 6 2019
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               CLEf(~. J,S, JIS i rd T COUHT
                                                                                                            SOUTHU/N CISTf{ICT OF Cl4LIFOHN!A
                      United States of America                                     JUDGMENT                BY                   -€:        El'UTY

                                      V.                                           (For Offenses Committed On or After November 1, 1987)


                      Rafael Martinez-Gayosso                                      Case Number: 19cr4394-MSB

                                                                                  Caitlin Elizabeth Howard
                                                                                  Defendant's Attorney


REGISTRATION NO. 89667298

THE DEFENDANT:
 IZl pleaded guilty to count(s) I of the Superseding Information
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                 Count Number(s)
8: 1325(a)(l)                     ILLEGAL ENTRY (Misdemeanor)                                                       I


 •   The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 IZl Count    I of the Information
             - - - - - - ~ - - - - - - - - - - dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                SIXTY (60) DAYS

 IZl Assessment: $10 WANED            IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          November 26, 2019
                                                                          Date of Imposition of Sentence



                                                                                 y~~
                                                                          flONORABLE: r 2 E L S. BERG
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                          - 19cr4394-MSB
